Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 13, 15, 18, 20, 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 18, 20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KHORYAEV et al. (provisional app. 62232371 filed on 09/24/2015 for the US 20180213498 herein KHORYAEV).

Regarding claim 1, KHORYAEV et al. (US 20180213498) teaches an electronic device (fig. 1, 2) comprising: 
(page 7, 9, both eNBs and UEs can provide synchronization reference to the terminals), wherein the synchronization signals include at least a Primary Sidelink Synchroniation Signal (PSSS), and a Secondary Sidelink Synchronization Signal (SSSS) (page 11, PSSS/SSSS), wherein one of the synchronization signals is a Global Navigation Satellite System (GNSS) signal received from a Global Positioning System (GPS) satellite (page 7, 8, 10, 11, GNSS), and
receive an instruction from a base station to select the at least one synchronization signal from among the synchronization signals (page 7, 9, the priority rules for synchronization source selection…these rules can be provided/configured by the network); and
circuitry configured to select at least one synchronization signal from among the synchronization signals based on an instruction received from the base station to perform a synchronization process based on a determination that the electronic device is moving toward a location at which at least one of the synchronization signals is not available (page 7, 8 9, 11, selection of synchronization reference…not available GNSS sync…Priority of synchronization reference for out of coverage vehicles); and 
perform the synchronization process based on the at least one selected synchronization signal (page 7, 9, 11).



Regarding claim 2, KHORYAEV teaches the electronic device of claim 1, wherein the plurality of devices include at least one of a mobile communication device (page 7, 8, UEs or terminal integrated to vehicle).

Regarding claim 18, KHORYAEV teaches the electronic device of claim 1, wherein the electronic device is configured for vehicle-to-X (V2X) communication (page 7, V2X).

Regarding claim 20, KHORYAEV teaches the electronic device of claim 1, wherein the electronic device is configured to be implemented in at least one of a vehicle, motorcycle, marine vessel, aircraft or bicycle (page 7, 8, UEs or terminal integrated to vehicle).

Regarding claim 22, KHORYAEV et al. (US 20180213498) teaches a method performed by an electronic device (fig. 1, 2), the method comprising: 
receiving synchronization signals transmitted from each of a plurality of devices (page 7, 9, both eNBs and UEs can provide synchronization reference to the terminals), wherein the synchronization signals include at least a Primary Sidelink Synchronization Signal (PSSS), and a Secondary Sidelink Synchronization Signal (SSSS) (page 11, PSSS/SSSS), wherein one of the synchronization signals is a Global Navigation Satellite System (GNSS) signal received from a Global Positioning System (GPS) satellite (page 7, 8, 10, 11, GNSS);
(page 7, 9, the priority rules for synchronization source selection…these rules can be provided/configured by the network);
selecting at least one synchronization signal from among the plurality of synchronization signals based on the instruction received from the base station to perform a synchronization process based on a determination that the electronic device is moving toward a location at which at least one of the synchronization signals is not available (page 7, 8 9, 11, selection of synchronization reference…not available GNSS sync…Priority of synchronization reference for out of coverage vehicles);
and performing the synchronization process based on the at least one selected synchronization signal (page 7, 9, 11).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 15, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (provisional app. 62232371 filed on 09/24/2015 for the US 20180213498 herein KHORYAEV) in view of LEE et al. (provisional 62190720 filed on 07/09/2015 for US 20180213499).

Regarding claim 13, KHORYAEV does not explicitly teach the electronic device of claim 1, wherein the circuitry is configured to select the at least one synchronization signal based on a signal quality corresponding to each of the received synchronization signals.
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to select the at least one synchronization signal based on a signal quality (page 6, UE(s) (FASN_VUE(S)) that fails to maintain the GPS SYNCH of a level of reliability (/quality) ).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KHORYAEV to utilize the signal quality.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Regarding claim 15, KHORYAEV teaches the electronic device of claim 1, wherein the circuitry is configured to: control performing Device-to-Device (D2D) communication directly with another electronic device (page 7, 9, V2X); and control the communication interface to transmit a synchronization signal at a timing different from transmission of a synchronization signal from the other vehicle-mounted device (page 11, different synchronization sources have different synchronization accuracy in frequency/phase/time).
However, KHORYAEV does not teach determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received; 
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to: control performing Device-to-Device (D2D) communication directly with another electronic device (page 3, D2D operation, V2X); determine that a synchronization signal having a signal quality that exceeds a predetermined threshold (page 6, UE(s) (FASN_VUE(S)) that fails to maintain the GPS SYNCH of a level of reliability (/quality) ); and control the communication interface to transmit a synchronization signal at a timing different from transmission of a synchronization signal from the other vehicle-mounted device (page 6, not perform an SLSS transmission operation on the corresponding SLSS SF).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KHORYAEV to utilize the signal quality.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 


Regarding claim 23, KUHN does not teach the electronic device of claim 1, wherein the circuitry is configured to determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received.
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received (page 6, UE(s) (FASN_VUE(S)) that fails to maintain the GPS SYNCH of a level of reliability (/quality) ).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KHORYAEV to utilize the signal quality.


Regarding claim 24, KUHN does not teach the method of claim 22, the method further comprising: determining that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received.
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received (page 6, UE(s) (FASN_VUE(S)) that fails to maintain the GPS SYNCH of a level of reliability (/quality) ).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KHORYAEV to utilize the signal quality.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        01/28/2022